Case 3:19-cv-02074-G-BK Document 166 Filed 09/14/20         Page 1 of 20 PageID 9336



                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION




NATIONAL RIFLE ASSOCIATION OF               )
AMERICA,                                    )
                                            )
      Plaintiff and Counter-Defendant,      )
                                            )
and                                         )
                                            )
WAYNE LAPIERRE,                             )
                                            )
      Third-Party Defendant,                )            CIVIL ACTION NO.
                                            )
VS.                                         )            3:19-CV-2074-G
                                            )
ACKERMAN MCQUEEN, INC.,                     )
                                            )
      Defendant and Counter-Plaintiff,      )
                                            )
and                                         )
                                            )
MERCURY GROUP, INC., ET AL.,                )
                                            )
      Defendants.                           )




                    MEMORANDUM OPINION AND ORDER

      Before the court is the defendants’ motion to disqualify the plaintiff’s counsel,

William A. Brewer III (“Brewer”) and Brewer, Attorneys & Associates (“BAC”)

(docket entry 78), and the Brief in Support of Defendants’ Motion to Disqualify

Plaintiff’s Counsel (“Motion”) (docket entry 111). For the reasons set forth below,

the motion to disqualify Brewer and BAC is DENIED; however, it is ORDERED
Case 3:19-cv-02074-G-BK Document 166 Filed 09/14/20          Page 2 of 20 PageID 9337



that Brewer is prohibited from appearing on behalf of the plaintiff at any hearing or

trial in this case.

                                 I. BACKGROUND

       On August 30, 2019, the plaintiff the National Rifle Association of North

America (“NRA”) filed this lawsuit against its former advertising agency Ackerman

McQueen, Inc. (“AMc”), Mercury Group, Inc. (“Mercury”) (a wholly owned affiliate

of AMc), and four individual defendants who served at relevant times as AMc

employees (collectively “defendants”), alleging claims of false association under the

Lanham Act, copyright infringement, and fraud, among others.1 See Plaintiff’s First

Amended Complaint (docket entry 18). The law firm of Dorsey & Whitney LLP

represents all of the defendants in this case, and the NRA is represented by the law

firm of Brewer, Attorneys & Counselors (“BAC”).

       The defendants filed the instant motion to disqualify BAC and Brewer on

March 30, 2020 (docket entry 78). On May 4, 2020, the NRA filed its response to

the motion. Plaintiff the National Rifle Association of America’s Memorandum of

Law in Opposition to Defendants’ Motion to Disqualify Plaintiff’s Counsel

(“Response”) (docket entry 121). On June 3, 2020, the defendants filed a reply in

support of their motion. Defendants’ Reply in Support of Their Motion to




       1
            A full recitation of the facts is provided in the court’s memorandum
opinion and order entered today resolving the defendants’ motion to dismiss.

                                         -2-
Case 3:19-cv-02074-G-BK Document 166 Filed 09/14/20         Page 3 of 20 PageID 9338



Disqualify (“Reply”) (docket entry 140). The court subsequently granted the NRA

leave to file a sur-reply in opposition to the defendants’ motion, Electronic Order

(docket entry 158); on August 7, 2020, the NRA filed a sur-reply. Plaintiff National

Rifle Associations’ Sur-Reply in Opposition to Defendants’ Motion to Disqualify

Plaintiff’s Counsel (“Sur-Reply”) (docket entry 160). The motion is therefore ripe

for decision.

       The defendants’ motion is based on multiple ethical violations that Brewer and

his firm, BAC, allegedly have committed. The following facts are undisputed unless

otherwise noted.

       Attorney William Brewer (“Brewer”), named-partner of BAC, is married to

Skye McQueen Brewer (“Skye”). Motion at 2. Skye is the sister of Revan McQueen

(“Revan”) and the daughter of the late Angus McQueen (“Angus”). Id. Angus was

the “long-time patriarch and CEO of AMc,” and Revan is the current CEO of AMc.

Id. The defendants assert that Brewer has a “personal history of animosity” toward

the McQueen family, and characterize the relationship between Brewer and various

McQueen family members as “strained.” Id.

       Brewer and BAC were retained as counsel by the NRA in 2018. Motion at 4.

The NRA asserts that Brewer and BAC were initially retained in early 2018 to handle

litigation and regulatory matters unrelated to the NRA’s relationship with AMc.

Response at 3. One of the matters that BAC handled for the NRA was a lawsuit



                                         -3-
Case 3:19-cv-02074-G-BK Document 166 Filed 09/14/20        Page 4 of 20 PageID 9339



against Lockton Affinity LLC. Motion at 4. During the course of the Lockton

litigation, the NRA instructed AMc to participate in the NRA’s investigation of the

Carry Guard program, an insurance initiative on which the NRA and Lockton had

collaborated. Id. AMc agreed to participate in the Carry Guard investigation, which

the defendants assert was led by Brewer and BAC. Id. The defendants further allege

that Brewer used the opportunity to examine AMc’s records to mount an attack on

AMc. Id. at 5.

      In September 2018 BAC conducted an on-site audit of AMc’s records on

behalf of the NRA, pursuant to the services agreement between AMc and the NRA.

See Motion at 12-13; Appendix in Support of Defendants’ Motion to Disqualify

Plaintiff’s Counsel (William A. Brewer, III & The Brewer Firm) (“Appendix to

Defendants’ Motion Part I”) (docket entry 80) at APP. 1174. The defendants assert

that Susan Dillon (“Dillon”), who was then working as a director of consulting at

BAC, led the audit team. Appendix to Defendants’ Motion Part I at APP. 1174.

      The following month, on October 11, 2018, Angus, Revan, and several other

AMc executives met with the NRA’s CEO Wayne LaPierre (“LaPierre”) and Craig

Spray (“Spray”) (an NRA executive). See Reply at 3; Appendix to Defendants’

Motion Part I at APP. 1175-76. The defendants assert that during this meeting,

“AMc officials spoke with LaPierre about no longer dealing with Brewer in light of

[Brewer’s] animosity towards the McQueen family” and “Brewer’s escalating



                                        -4-
Case 3:19-cv-02074-G-BK Document 166 Filed 09/14/20         Page 5 of 20 PageID 9340



hostilities.” Motion at 11-12. In his declaration, Revan McQueen states as follows:

“I was prepared to resign the [NRA’s] business at that meeting but LaPierre and

Craig Spray assured the company that things were changing. LaPierre repeatedly

asked us during the meeting to ‘stick with him.’” Appendix to Defendants’ Motion

Part I at APP. 1176. The defendants also cite the declarations of three other AMc

executives who were present at the October 11, 2018 meeting. Reply at 3. Each of

these declarations state that at the close of the October 11, 2018 meeting, LaPierre

“asked each AMc representative whether they would stick with him if [LaPierre] did

in fact make sure that Mr. Brewer . . . and [BAC] . . . were no longer involved with

AMc.” Appendix in Support of Defendants’ Reply in Support of Their Motion to

Disqualify Plaintiff’s Counsel (“Appendix to Defendants’ Reply”) (docket entry 141)

at APP. 008; see also id. at APP. 018, 025. Revan’s declaration further asserts that

following the October 11, 2018 meeting, “LaPierre promised [Revan] via phone that

AMc would not have to deal with . . . Brewer or [BAC] anymore, and that any future

review of AMc’s documents would be conducted by independent parties, not Brewer

or [BAC].” Appendix to Defendants’ Motion Part I at APP. 1176.

      Three weeks after this meeting, on November 1, 2018, Susan Dillon submitted

a letter of resignation to BAC after having been employed at BAC for 17 years.

Declaration of Susan C. Dillon (docket entry 161-3), ¶¶ 3-4. Two weeks thereafter,




                                         -5-
Case 3:19-cv-02074-G-BK Document 166 Filed 09/14/20        Page 6 of 20 PageID 9341



on November 15, 2018, Dillon began working at the auditing firm Forensic Risk

Alliance (“FRA”). Id., ¶¶ 4, 6.

      Following the October 11, 2018 meeting between the NRA and AMc

executives, the NRA continued its attempt to audit AMc’s expenses. On December

21, 2018, BAC attorney Sarah B. Rogers (“Rogers”) sent a letter to AMc’s counsel

Jay J. Madrid (“Madrid”) in which Rogers requested that AMc consent to further

auditing, and advised that “a deeper understanding of [AMc]’s practices and support

for [AMc’s] invoicing in [various] areas will advance the parties’ common legal

interests.” Appendix to Defendants’ Motion Part I at APP. 0792.

      On January 4, 2019, Madrid responded to Rogers’s December 21, 2018 letter

by sending a letter to the NRA Board’s general counsel, Steven Hart (“Hart”). In

response to the NRA’s continuing efforts to audit AMc’s expenses, Madrid’s letter

states: “NRA personnel with the exception of Josh Powell as agreed upon by Wayne

LaPierre (but not members of [BAC] or third party vendors hired by [BAC]) are

welcome to come to AMc’s Oklahoma office and sample any number of expenses.”

Appendix to the Defendants’ Motion Part II (docket entry 112) at APP. 0797.

      In January 2019 the NRA hired Dillon’s new employer, FRA, to conduct an

onsite audit at AMc’s Oklahoma City office. Then, in February 2019, FRA

conducted nine days of auditing at AMc’s Oklahoma City office. See Motion at 12.

BAC’s level of involvement with the FRA audit is unclear. According to FRA director



                                         -6-
Case 3:19-cv-02074-G-BK Document 166 Filed 09/14/20         Page 7 of 20 PageID 9342



Michael Trahar, however, the NRA hired FRA based on the NRA’s relationship with

Dillon. See Appendix in Support of Plaintiff National Rifle Association of America’s

Brief in Opposition to Defendants’ Motion to Compel and Motion for Sanctions

(docket entry 71), Exhibit 2, at APP. 0353.2 Furthermore, on January 24, 2019,

someone at BAC sent an email to FRA with an attached zip file which, according to

the NRA’s attorney James Hundley, contains “work product communications.” Id. at

APP. 0334-35. The NRA maintains that Dillon was not onsite for this audit;

however, Dillon played an active role in the AMc audit. When asked about Dillon’s

role in FRA’s February 2019 audit of AMc, Michael Trahar stated: “So [Dillon] was

. . . a client relationship management as much as anything, but she also actively

supervised the team remotely.” See id. at APP. 0353.

      The defendants did not learn of Dillon’s involvement in the February 2019

FRA audit until sometime after the audit occurred. Motion at 12. The defendants

assert that “[h]ad AMc known of Dillon’s connection to Brewer, [AMc] never would

have consented to FRA as the auditor.” Reply at 3.




      2
             In response to the inquiry “Who was” “the person who had the
relationship with the NRA that brought them in as a client?”, Trahar answered:
“That was Susan Dillon.” Appendix in Support of Plaintiff National Rifle
Association of America’s brief in Opposition to Defendants’ Motion to Compel and
Motion for Sanctions (docket entry 71), Exhibit 2, at APP. 0353

                                         -7-
Case 3:19-cv-02074-G-BK Document 166 Filed 09/14/20             Page 8 of 20 PageID 9343



                                      II. ANALYSIS

                           A. Disqualification Legal Standard

       Disqualification cases are guided by state and national ethical standards

adopted by the Fifth Circuit. In re American Airlines, Inc., 972 F.2d 605, 610 (5th Cir.

1992), cert. denied, 507 U.S. 912 (1993). In the Fifth Circuit, one of the sources for

the standards of the profession is the canon of ethics developed by the American Bar

Association (“the Model Rules”). In re Dresser Industries, Inc., 972 F.2d 540, 543 (5th

Cir. 1992). Additionally, district courts in Texas are to consider the Texas

Disciplinary Rules of Professional Conduct (“the Texas Rules”) because they govern

attorneys practicing in Texas generally. See Federal Deposit Insurance Corporation v.

United States Fire Insurance Company, 50 F.3d 1304, 1312 (5th Cir. 1995). Lastly, the

court also considers, when applicable, local rules promulgated by the court itself (“the

Local Rules”). Id. Because motions to disqualify are substantive motions which

affect the rights of the parties, a party cannot be deprived of its choice of counsel on

the basis of local rules alone. In re Dresser Industries, Inc., 972 F.2d at 543.

       The court must give careful consideration to motions to disqualify because of

the potential for abuse. Galderma Laboratories, L.P. v. Actavis Mid Atlantic LLC, 927 F.

Supp. 2d 390, 394-95 (N.D. Tex. 2013) (Kinkeade, J.). Parties may use

disqualification motions as “procedural weapons” to advance purely tactical purposes.

In re American Airlines, Inc., 972 F.2d at 611. “A disqualification inquiry, particularly



                                            -8-
Case 3:19-cv-02074-G-BK Document 166 Filed 09/14/20            Page 9 of 20 PageID 9344



when instigated by an opponent, presents a palpable risk of unfairly denying a party

the counsel of [its] choosing.” United States Fire Insurance Company, 50 F.3d at 1316.

                                     B. Application

      The defendants assert that Brewer and BAC have violated numerous Model

Rules and the Texas Rules. The court addresses each in turn.

       1. Brewer and BAC’s alleged violation of Model Rule 4.1 and Texas Rule 4.01

      The defendants’ reply and the NRA’s sur-reply focus most heavily on the

defendants’ assertion that Brewer and BAC have violated Model Rule 4.1 and Texas

Rule 4.01. The court concludes that the defendants’ have failed to establish that

Brewer and BAC violated either of these ethical rules.

      Model Rule 4.1 provides:

             In the course of representing a client a lawyer shall not
             knowingly:
             (a) make a false statement of material fact or law to a third
             person; or
             (b) fail to disclose a material fact when disclosure is necessary
             to avoid assisting a criminal or fraudulent act by a client,
             unless disclosure is prohibited by Rule 1.6.

Model Rule 4.1. Texas Rule 4.01 is substantially similar to Model Rule 4.1.

      Here, the defendants assert that Brewer and BAC violated these rules by failing

to disclose BAC’s involvement in the FRA audit that occurred in February 2019.

Reply at 10. Specifically, the defendants assert that LaPierre and the NRA

committed a fraudulent act by promising AMc that Brewer and BAC would not be



                                           -9-
Case 3:19-cv-02074-G-BK Document 166 Filed 09/14/20              Page 10 of 20 PageID 9345



 involved in any future review of AMc’s documents, and then hiring FRA and Dillon,

 the former longtime BAC employee, to conduct the February 2019 audit. See id.

 Finally, the defendants assert that Brewer and BAC’s failure to disclose the fact that

 Dillon was involved in the FRA audit amounts to a “fail[ure] to disclose a material

 fact [to a third person] when disclosure is necessary to avoid assisting a . . .

 fraudulent act by a client,” in violation of Model Rule 4.1(b). See Reply at 10.

        The court concludes that, even if all of the defendants’ factual allegations are

 taken as true, the defendants have failed to establish that Brewer and BAC’s conduct

 in relation to the FRA audit amounts to a violation of Model Rule 4.1 and Texas

 Rule 4.01.3

               2. Brewer’s alleged violation of Model Rule 3.7 and Texas Rule 3.08

        The defendants insist that Brewer will be a necessary witness at trial in this

 case, and consequently, that Brewer may not continue to represent the NRA in this

 matter under Model Rule 3.7 and Texas Rule 3.08. Motion at 19. The defendants




        3
               The defendants make much of the fact that more than a year after
 conducting the FRA audit, Dillon returned to work at BAC in April, 2020. See Reply
 at 3 (“Even worse, AMc learned on April 22, 2020 (after filing this Motion) that
 Dillon is back at the Brewer Firm, further evidencing the conflict between Brewer’s
 fraud and LaPierre’s promises to Amc.”) (emphasis in original). The court finds this
 fact innocuous. Not only did Dillon stay with FRA for more than a year after the
 February, 2019 audit occurred, Dillon also attests in her declaration that the reason
 she left FRA in March, 2020 was that she lost her position at FRA due to COVID-19.
 Declaration of Susan C. Dillon (docket entry 161-3), ¶¶ 3-4. Accordingly, the court
 sees nothing sinister in Dillon’s decision to return to BAC in April, 2020.

                                             - 10 -
Case 3:19-cv-02074-G-BK Document 166 Filed 09/14/20           Page 11 of 20 PageID 9346



 further assert that Brewer’s status as a necessary witness requires that not only

 Brewer, but that BAC also be disqualified. Id. at 22. The court disagrees.

       Texas Rule 3.08 provides, in pertinent part, that “[a] lawyer shall not accept or

 continue employment as an advocate before a tribunal in a contemplated or pending

 adjudicatory proceeding if the lawyer knows or believes that the lawyer is or may be a

 witness necessary to establish an essential fact on behalf of the lawyer’s client, unless”

 one of several exceptions apply. Texas Rule 3.08(a). Comment 8 to the rule clarifies

 that Texas Rule 3.08(a) “does not prohibit the lawyer who may or will be a witness

 from participating in the preparation of a matter for presentation to a tribunal,” and

 that “another lawyer in the testifying lawyer’s firm may act as an advocate, provided

 the client’s informed consent is obtained.” Id., cmt. 8. Model Rule 3.7 is

 substantially similar to Texas Rule 3.08, but only prohibits a lawyer-witness from

 engaging in advocacy at a trial. See Model Rule 3.7(a).

       Here, the parties dispute whether Brewer “is a or may be a witness necessary to

 establish an essential fact on behalf of the lawyer's client.” The court need not

 resolve that dispute, however, because the NRA has agreed that Brewer will not

 appear at any trial related to this case. Sur-Reply at 8. Given the NRA’s lack of

 opposition to the defendants’ attempt to prevent Brewer from appearing on behalf of

 the NRA at trial in this case, the court concludes that Brewer should be prohibited




                                           - 11 -
Case 3:19-cv-02074-G-BK Document 166 Filed 09/14/20            Page 12 of 20 PageID 9347



 from appearing on behalf of the NRA at any hearing or trial in this case. Brewer is

 not otherwise prohibited, however, from representing the NRA in this matter.

        Nor is BAC’s representation of the NRA otherwise restricted by Brewer’s

 status as a potential witness at trial. Comment 8 to Texas Rule 3.08 specifically

 allows “another lawyer in the testifying lawyer’s firm [to] act as an advocate,

 provided the client’s informed consent is obtained.”4 As discussed in greater detail

 below, the NRA’s General Counsel John Frazer (“Frazer”) has reviewed the

 defendants’ motion and nonetheless wholeheartedly consents to BAC’s continued

 representation of the NRA in this matter. See Appendix to the NRA’s Response at

 APP. 280-83.

        Accordingly, the court concludes that the defendants have failed to establish

 that Model Rule 3.7 or Texas Rule 3.08 require Brewer or BAC’s disqualification in

 this case.

       3. Brewer’s alleged violation of Model Rule 1.7(a)(2) and Texas Rule 1.06(b)(2)

        The defendants also allege that Brewer has several personal interests that put

 him in violation of Model Rule 1.7(a)(2) and Texas Rule 1.06(b)(2), and thus,




        4
              Similarly, Model Rule 3.7(b) provides that “[a] lawyer may act as
 advocate in a trial in which another lawyer in the lawyer’s firm is likely to be called as
 a witness unless precluded from doing so” by exceptions not applicable here. See
 Model Rule 3.7.


                                           - 12 -
Case 3:19-cv-02074-G-BK Document 166 Filed 09/14/20            Page 13 of 20 PageID 9348



 require Brewer’s disqualification. The court concludes that the defendants have

 failed to establish that Brewer has violated either of these ethical rules.

        Model Rule 1.7(a)(2) provides, in pertinent part:

               (a). . . [A] lawyer shall not represent a client if the
               representation involves a concurrent conflict of interest. A
               concurrent conflict of interest exists if . . . (2) there is a
               significant risk that the representation of one or more clients
               will be materially limited . . . by a personal interest of the
               lawyer.

 Model Rule 1.7(a)(2). Model Rule 1.7(b) provides:

               (b) Notwithstanding the existence of a concurrent conflict of
               interest under paragraph (a), a lawyer may represent a client
               if:

               (1) the lawyer reasonably believes that the lawyer will be able
               to provide competent and diligent representation to each
               affected client;

               (2) the representation is not prohibited by law;

               (3) the representation does not involve the assertion of a
               claim by one client against another client represented by the
               lawyer in the same litigation or other proceeding before a
               tribunal; and

               (4) each affected client gives informed consent, confirmed in
               writing.

 Model Rule 1.7(b).

        Similarly, Texas Rule 1.06(b) provides, in pertinent part, that: “(b) . . . a

 lawyer shall not represent a person if the representation of that person: . . . (2)




                                           - 13 -
Case 3:19-cv-02074-G-BK Document 166 Filed 09/14/20          Page 14 of 20 PageID 9349



 reasonably appears to be or become adversely limited by the lawyer’s or law firm’s . . .

 own interests.” Texas Rule 1.06(b)(2). Under Texas Rule 1.06(c), however,

              (c) [a] lawyer may represent a client in the circumstances
              described in (b) if:

              (1) the lawyer reasonably believes the representation of each
              client will not be materially affected; and

              (2) each affected or potentially affected client consents to
              such representation after full disclosure of the existence,
              nature, implications, and possible adverse consequences of
              the common representation and the advantages involved, if
              any.

 Texas Rule 1.06(c).

       Here, the defendants assert that Brewer has a half dozen personal interests

 that materially and adversely limit Brewer and BAC’s representation of the NRA.

 These are: (1) that Brewer manufactured conflicts and tension between the NRA and

 AMc in a manner contrary to the NRA’s goals, making Brewer “a principal actor in

 the underlying dispute with interests adverse to the NRA and LaPierre;” (2) that

 “Brewer and his firm are direct business competitors of AMc” in the marketing and

 public relations arena; (3) that Brewer’s familial relation and animosity toward the

 McQueens influences Brewer’s actions on behalf of the NRA; (4) that Brewer has an

 interest in maintaining the NRA’s lawsuits against AMc so that Brewer can continue

 to earn legal fees from the NRA; (5) that, because Brewer and Revan are

 brothers-in-law, Revan “must battle his sister’s husband, which could hamper



                                          - 14 -
Case 3:19-cv-02074-G-BK Document 166 Filed 09/14/20            Page 15 of 20 PageID 9350



 [Revan]’s ability to zealously advocate for [AMc] because of [Revan’s] concerns for

 family;” and (6) that “Brewer is a principal actor and tortfeasor in this litigation.”

 Motion at 17-18.

        With respect to the second, third, and fifth of the personal interests alleged by

 the defendants, the court concludes that these interests do not appear to materially

 or adversely limit Brewer’s representation of the NRA. It is undisputed that BAC

 conducts some of the public relations work that AMc was previously tasked with

 conducting on the NRA’s behalf. However, although this fact and the fact that

 Brewer is married to the sister of AMc’s CEO are unfavorable to the defendants, such

 facts appear either neutral or beneficial to the NRA’s interests in this litigation.

        With respect to the fourth alleged personal interest, Brewer’s interest in

 maintaining this litigation so that BAC may continue to earn legal fees, this interest

 is insufficient to raise a conflict that warrants disqualification. In every

 attorney-client relationship in which fees change hands, the attorney will have a

 financial interest in the representation. AMc asserts that this case is unique because

 Brewer and his firm have been paid an allegedly exorbitant amount of fees by the

 NRA: “$50 million (and counting) . . . in less than two years.” Motion at 18. Even if

 it be assumed that the NRA in fact pays BAC as much as the defendants allege, the

 defendants have failed to establish that BAC’s acceptance of such fees constitutes a

 violation of any rule of attorney ethics.



                                             - 15 -
Case 3:19-cv-02074-G-BK Document 166 Filed 09/14/20           Page 16 of 20 PageID 9351



       Finally, with respect to the first and sixth alleged personal interests, that

 Brewer is a tortfeasor and “principal actor in the underlying dispute with interests

 adverse to the NRA and LaPierre[,]” the court concludes the defendants have failed

 to establish that Brewer’s interests diverge from those of the NRA. To the extent

 that Brewer’s interests are adverse to those of the NRA, however, the court concludes

 that the NRA has properly consented to any such conflict.

       As noted above, Model Rule 1.7(b) and Texas Rule 1.06(c) allow an attorney,

 with a client’s consent, to continue to represent a client despite a concurrent conflict.

 Here, notwithstanding the possibility that Brewer’s interests with respect to this

 lawsuit may diverge from those of the NRA as the case progresses, the NRA’s General

 Counsel John Frazer has consented to BAC’s continued representation of the NRA.

 In his declaration, Frazer addresses the alleged conflicts asserted in the defendants’

 motion, denies that such conflicts exist, and explicitly consents (on behalf of the

 NRA) to BAC’s continued representation. See Appendix to the NRA’s Response at

 APP. 280-83. Given Frazer’s consent, which was informed by the thorough

 arguments raised in the defendants’ motion, the court concludes that the NRA has

 satisfied Model Rule 1.7(b) and Texas Rule 1.06(c). Furthermore, to the extent that

 BAC’s representation of the NRA is or may become adversely impacted by Brewer’s

 personal interests, that harm is suffered not by the defendants but “by the [NRA]

 who may terminate [Brewer] at any time.” See RESTATEMENT (THIRD) OF THE LAW



                                           - 16 -
Case 3:19-cv-02074-G-BK Document 166 Filed 09/14/20           Page 17 of 20 PageID 9352



 GOVERNING LAWYERS § 125, cmt. a (2000) (noting that “[d]isqualification is

 ordinarily not a relevant remedy” when an attorney and a current client have a

 conflict of interest “because the harm is suffered by the lawyer’s client who may

 terminate the lawyer at any time.”).

        Accordingly, the court concludes that the defendants have failed to establish

 that Brewer violated Model Rule 1.7 and Texas Rule 1.06.

       4. Brewer’s and BAC’s alleged violations of Model Rule 3.6 and Texas Rule 3.07

        The defendants next assert that Brewer and BAC have violated Model Rule 3.6

 and Texas Rule 3.07 by ‘using falsehoods and publicity to sway the proceedings.”

 Motion at 24. The court concludes that the defendants have failed to establish a

 violation of these rules.

        Model Rule 3.6(a) provides:

               A lawyer who is participating or has participated in the
               investigation or litigation of a matter shall not make an
               extrajudicial statement that the lawyer knows or reasonably
               should know will be disseminated by means of public
               communication and will have a substantial likelihood of
               materially prejudicing an adjudicative proceeding in the
               matter.

 Model Rule 3.6(a). Texas Rule 3.07 further prohibits a lawyer from counseling or

 assisting another person from making such a comment. Texas Rule 3.07(a).

        Here, the defendants assert that Brewer and BAC have leaked confidential

 information to the media, defamed AMc, and leaked court filings to the press before



                                           - 17 -
Case 3:19-cv-02074-G-BK Document 166 Filed 09/14/20            Page 18 of 20 PageID 9353



 defense counsel is made aware of such filings. Motion at 24. Brewer and members of

 his firm indisputably talk to the media quite frequently. In support of their

 argument, the defendants attach an exhibit to their motion which lists approximately

 97 instances in which Brewer or another BAC attorney made a statement to the press

 between May, 2018, and March, 2020. Motion, Appendix A. Of the numerous

 media quotes listed in Appendix A, however, the defendants cite only one example in

 which Brewer made a comment that allegedly prejudiced this lawsuit. Motion at 24

 (“For example, it is undisputed that Brewer leaked comments about AMc from NRA

 Board members to the New York Times for the March 11, 2019 article.”). Upon

 review of Brewer’s comments that are quoted in the March 11, 2019 New York

 Times article in question, the court concludes that such comments do not “have a

 substantial likelihood of materially prejudicing” this litigation.

        Accordingly, the court concludes that the defendants have failed to establish

 that Brewer and BAC have violated Model Rule 3.6 or Texas Rule 3.07.

             5. Brewer’s alleged violation of Model Rule 4.2 and Texas Rule 4.02

        Finally, the defendants assert that “Brewer is violating the ethical rule against

 communicating with represented parties” codified in Model Rule 4.2 and Texas Rule

 4.02 “by using family members to communicate with [Revan] McQueen about this

 very lawsuit.” Motion at 23.




                                           - 18 -
Case 3:19-cv-02074-G-BK Document 166 Filed 09/14/20           Page 19 of 20 PageID 9354



       In support of this assertion, the defendants cite the declaration of Revan

 McQueen, in which Revan states:

              Since the date the NRA’s first lawsuit was filed against AMc
              on April 12, 2019, I have personal knowledge that Brewer,
              using family members as channels, has attempted to
              communicate with me to influence AMc’s litigation positions
              and strategy. For example, when Brewer knew that AMc was
              represented by counsel, he tried to direct me to “break
              privilege” with my own attorneys so he could tell me “how to
              get out of this.”

 Appendix to Defendant’s Motion Part I (docket entry 80) at APP. 1178.

       The NRA objects to this statement from Revan’s declaration and argues that

 the statement contains inadmissible hearsay, Response at 25, which the defendants

 do not dispute, see Reply at 10. Though neither party asserts a cogent argument as to

 whether Revan’s declaration contains inadmissible hearsay, it appears that the

 statements by Revan’s family members regarding Brewer’s conduct to which Revan

 alludes are in fact offered to prove the truth of the matter asserted therein; that

 Brewer told said family members that Brewer wanted to communicate with Revan

 about this litigation. See Fed. R. Evid. 801(c). Accordingly, given the paucity of the

 defendants’ evidence, the court concludes that the defendants have failed to establish

 that Brewer has violated Model Rule 4.2 and Texas Rule 4.02.




                                           - 19 -
Case 3:19-cv-02074-G-BK Document 166 Filed 09/14/20          Page 20 of 20 PageID 9355



                                  III. CONCLUSION

       In accordance with the foregoing, the defendants’ motion to disqualify William

 A. Brewer III and BAC is DENIED; however, it is ORDERED that Brewer shall not

 appear on behalf of the NRA at any hearing or trial in this case.

       SO ORDERED.


 September 14, 2020.

                                         ________________________________
                                         A. JOE FISH
                                         Senior United States District Judge




                                          - 20 -
